Citation Nr: 1501623	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for back condition, originally claimed as bilateral hip pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated in the claims folder.

At the January 2012 hearing, the Veteran clarified that he seeks service connection for a back condition based upon his contention that he experiences bilateral hip pain and discomfort as a results of a back condition caused by his active duty service.  See Hearing Transcript at 4, 6, and 9.  Additionally, the medical evidence of record suggests that the Veteran's hip pain results from a back condition.  The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  Therefore, in light of Brokowski, Robinson, and Clemons, the Board has recharacterized the issue of service connection for bilateral hip pain as noted on the first page of this decision.  

Furthermore, for the same reason, an unappealed August 2010 rating decision denying service connection for low back pain is subsumed by the ongoing appeal.  Although the RO interpreted the low back pain claim as being a claim distinct from the Veteran's bilateral hip pain claim, the low back claim is not separate but is part of the claim currently on appeal, as the low back condition is not a separate, distinctly diagnosed disease or injury.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dating through April 2012 and a May 2014 Appellant's Post-remand Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran alleges that service connection is warranted for a back condition which manifests in pain in his hips and back.  See January 2012 Hearing Transcript at 4, 6, 9.  He contends that "wear and tear" from performing his duties as a large weapon gunner and working on a construction battalion in service-which involved building structures, small buildings, pouring concrete, installing rebar and high beams (weighing over 1,000 pounds), and working on bridges while wearing extra gear in Iraq during two tours-caused his back hip condition.  Id. at 8-11.  Additionally, the Veteran explained that, as a gunner, he was required to mount and unmount heavy weapons from a 12-foot high medium tactical vehicle replacement (MTVR), which contributed to the "wear and tear" resulting in a back hip condition causing back and hip pain.  Id. at 10.  

Previously, the Veteran underwent two VA examinations to assess the nature and etiology of his originally claimed hip condition.  In December 2006, a VA examiner found that the Veteran's hips were normal and diagnosed him with right sacroiliac strain.  In August 2012, a VA examiner diagnosed the Veteran with "referred pain to the hips, arthritis [sacroiliac] joints" and opined that "there is pain coming from the back and sacroiliac [joints], no separate hip pathology noted."  Neither the December 2006 nor August 2012 VA examiner offered an etiology opinion for the Veteran's claimed back or hip condition.

Consequently, the Board requested a medical opinion from the Veterans Health Administration (VHA).  Specifically, the Board asked the VHA examiner to determine, inter alia, whether the Veteran's arthritis of the sacroiliac joints, right sacroiliac strain, or bilateral hip pain were caused or otherwise related to his military service.  In June 2014, the VHA examiner submitted a report in which he found that (1) medical findings did not confirm with certainty that the Veteran had arthritis of the sacroiliac joints, and (2) sacroiliac strain was not a likely cause of the Veteran's ongoing hip pain.  Most significantly, however, the VHA examiner concluded that the Veteran's back and hip complaints are more likely attributable to his L5 spondylosis because his pain improved after receiving facet injections.  Additionally, the VHA examiner opined that the Veteran's hip pain is more likely caused by his back condition, not his hips, as a December 2009 private orthopedic examination of the hips was normal and all diagnostic testing reviewed in the record revealed normal hips.  Finally, the VHA examiner stated that he would have been more inclined to agree with the contention that the Veteran's back or hip condition resulted from "wear and tear" in service if there had been radiographic evidence of his L5 spondylosis in service.

The Board's review of the medical evidence of record reflects diagnoses of L5 spondylosis and L5 spondylolysis, among various other diagnoses pertinent to the back, and it is unclear which of these diagnoses is most accurate.

In January 2008, the Veteran received a diagnosis of L5 spondylolysis and minimal anterolisthesis from Dr. D. Moya, as indicated by findings from a January 23, 2008 MRI report and a January 14, 2008 X-ray.  He received physical therapy for this condition in February 2008.  Subsequently, as shown from records dating approximately from February 2009 to November 2009, the Veteran was seen by Dr. M. Soloman who found that the Veteran had L5 spondylosis, ostensibly from a January 23, 2008 MRI.  However, Dr. Soloman's diagnosis conflicts with the findings of the same January 23, 2008 MRI of record, which reflect L5 spondylolysis, not L5 spondylosis.  Moreover, diagnostic reports from October 2009 reveal findings of L5 spondylolysis, "suggestion of spondylolysis" and bilateral L5 spondylolysis, not L5 spondylosis.  Nevertheless, physical therapy records from October 2009 to November 2009 carry the medical diagnosis of L5 spondylosis from Dr. M. Soloman.  November 2009 to September 2010 records from Dr. M. Tsai also refer to a January 2008 MRI, which revealed L5 spondylolysis, without spondylolisthesis, minimal anterolisthesis with bulging of disc material.  Ultimately, Dr. Tsai assessed the Veteran with spondyloarthropathy.  Records from August to November 2011 from Dr. B. Abraham reflect diagnoses of facet arthropathy and lumbosacral spondylosis.  Later records from Dr. M. Soloman dating from December 2009 to October 2010 reveal diagnoses of ankylosing spondylitis, degenerative joint disease, and lumbosacral spondylosis without myelopathy.  

Based upon the foregoing, the Board finds that remand for a VA examination is needed to more accurately determine the nature and etiology of his back condition, to include clarification of the diagnosis or diagnoses related to his back.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, while on remand, the Board also finds that additional VA and non-VA treatment records should be obtained.  The record shows that the Veteran last received VA medical treatment in April 2012.  Furthermore, the record reflects that in December 2009 the Veteran submitted authorization and consent for release of medical records dating from September 2006 to September 2008 from Dr. D. Moya.  However, no attempts to obtain Dr. D. Moya's records were made.  Therefore, on remand, obtain VA treatment records dated from April 2012 to the present; records of treatment of Dr. D. Moya from September 2006 to September 2008; and any other outstanding, pertinent treatment records, particularly any such records dating from September 2006 to January 2008, including any diagnostic testing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide authorization forms necessary to obtain records Dr. D. Moya from September 2006 to September 2008, or outstanding records from other providers concerning treatment for his back or hips, particularly any such records dating from September 2006 to January 2008, including any diagnostic testing.  Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the claims file all updated VA treatment records from April 2012 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his back condition.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should address the following questions:

(A) Identify all current diagnoses of the back, to include L5 spondylosis, L5 spondylolysis, ankylosing spondylitis, degenerative joint disease, and other diagnoses identified in the record.

(B) For each currently diagnosed back disability, determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability is related to his military service, to include injury sustained from "wear and tear" occurring in the performance of his duties in service?  In offering such opinion, the examiner should consider the following: 
* service treatment records showing treatment and complaints of hip pain in service,
* the Veteran's allegations that he has experienced back and hip issues since service;
* the Veteran's allegations that his back and hip issues resulted from "wear and tear" from his role as a gunner and work on a construction battalion in service (described above), 
* the October 5, 2009 opinion of Dr. D. Moya that the Veteran's hip pain is related to his military service,
* the October 13, 2009 opinion of physical therapist B. Schubert that the Veteran's L5 spondylolysis is more likely than not directly related to service, and
* the June 2014 VHA examiner's opinion that the Veteran's L5 spondylosis causes his hip and back complaints and that "wear and tear" in service contributed to his back condition, L5 spondylosis.

(C) If arthritis of the back is diagnosed, determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of the Veteran's August 2006 separation (i.e., by August 2007).  If so, describe the manifestations.  In offering such opinion, the examiner should consider the Veteran's allegations of complaints of ongoing hip and back pain since service as possible manifestations of arthritis.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



